Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0983)
Complainant
v.

Donglo Inc. / Donte Summer
d/b/a Red Door East,

Respondent.
Docket No. C-14-1473
Decision No. CR3366

Date: September 12, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Donglo Inc. / Donte Summer d/b/a Red Door East, at 625

North Glover Street, Baltimore, Maryland 21205, and by filing a copy of the comp
with the Food and Drug Administration’s (FDA) Division of Dockets Management

aint
. The

complaint alleges that Red Door East impermissibly sold cigarettes to minors and failed
to verify, by means of photo identification containing a date of birth, that the purchasers
were 18 years of age or older, thereby violating the Federal Food, Drug, and Cosmetic

Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R. pt.

CTP seeks to impose a $500 civil money penalty against Respondent Red Door East.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 17, 2014, CTP served the

140.

complaint on Respondent Red Door East by United Parcel Service. In the complaint and

accompanying cover letter, CTP explained that, within 30 days, Respondent should

pay

the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Red Door East has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R. §
17.11, I assume that the facts alleged in the complaint (but not its conclusory statements)
are true. Specifically:

At approximately 11:32 a.m. on August 20, 2013, at Respondent’s business
establishment, 625 North Glover Street, Baltimore, Maryland 21205, an FDA-
commissioned inspector observed Respondent’s staff selling a package of
Newport 100s cigarettes to a person younger than 18 years of age. The inspector
also observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

In a warning letter dated October 17, 2013, CTP informed Respondent of the
inspector’s August 20, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

At approximately 1:16 p.m. on January 9, 2014, at Respondent’s business
establishment, 625 North Glover Street, Baltimore, Maryland 21205, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspectors also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Red Door East’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are

younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Donglo Inc. / Donte Summer d/b/a Red Door East. Pursuant to 21 C.F.R. § 17.11 (b),
this order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

